This appeal is presented for the purpose of reviewing a judgment of the trial court on a promissory note for $599.40. Motion to dismiss the appeal has been filed, for the reason that the cost deposit made with the clerk of this court has been exhausted, and the plaintiff in error refuses to make additional deposit. Upon examination of the records of this court, we find that the cost deposit has been exhausted, that notice for additional deposit for costs has been given as required by law, and that said notice has not been complied with.
We recommend that the motion be sustained and the appeal dismissed.
By the Court: It is so ordered. *Page 387